DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This final office action is responsive to Applicants' amendment filed on 05/20/2022.  Claims 16-35 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 16, 31 and 35 objected to because of the following informalities: limitation “first parameter value of a first parameter and a second parameter of a second parameter”, examiner believes applicant meant “first parameter value of a first parameter and a second parameter value of a second parameter”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-33 and 35 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (20100254060)

Regarding claim 16. Saito teaches a method [method shown from fig 1-4] for controlled switching of a circuit breaker [circuit breaker switching control section], the method comprising: 
calculating a value of an initiation time function [Tw+Tdelay] based on a first parameter value of a first parameter and a second parameter of a second parameter [¶60 and ¶109, 140 indirectly uses parameter values to determine an output], 
the initiation time function comprising a sum of a command instant [Tw at tcommand] and a command delay time [Tdelay], 
the initiation time function being dependent on the first parameter and the second parameter [¶60-¶68 and see ¶109], 
and a partial derivative [i.e. values that are derived from circuit to generate reference value going to 100] of the initiation time function with respect to the first parameter being dependent on the second parameter; 
deriving an initiation instant [tcontrol, fig 4] based on the calculated value; 
deriving the command instant based on the initiation instant and the initiation time function [¶104-¶106]; 
and initiating a command [tcommand from closing command signal] at the command instant to initiate operation of the circuit breaker at the initiation instant.

Regarding claim 17. Saito teaches the method according to claim 16, the initiation time function being further dependent on a third parameter; andIn re: Michael Stanek et al.Application No.: 16/876,262Filed: May 18, 2020Page 3 of 10 the partial derivative of the initiation time function with respect to the first parameter being dependent on the second parameter and the third parameter [¶108].   

Regarding claim 18. Saito teaches the method according to claim 16, wherein the initiating operation of a circuit breaker includes energizing at least one of an opening circuit and a closing circuit of the circuit breaker [function of command signal, term is use for “opening command signal or closure command signal with a delay”, ¶22].  

Regarding claim 19. Saito teaches the method according to claim 16, wherein at least one of the first parameter and the second parameter [see parameters going in fig 2, 120A].

Regarding claim 20. Saito teaches the method according to claim 17, wherein at least one of the first parameter, the second parameter, and the third parameter comprises at least one: a control voltage, a stored energy of the circuit breaker drive, a temperature, an idle time, a gas density in the interrupter, a gas pressure in the interrupter, and a pressure of a fluid in the circuit breaker drive, and a pressure of a gas in the circuit breaker drive  [see parameters going in fig 2, 120A].

Regarding claim 21. Saito teaches the method according to claim 16, wherein at least one of the first parameter and the second parameter comprising at least one of: a total number of operations of the circuit breaker since a predetermined point in time; a total in-service time of the circuit breaker since a predetermined point in time; 
and a cumulated interrupted current of the circuit breaker since a predetermined point in time [control voltage is defined as control signal to the circuit breaker, ¶128, thus, control signal over time will accumulate a number of interruptions of current passing through breaker].  

Regarding claim 22. Saito teaches the method according to claim 17, wherein at least one of the first parameter and the second parameter comprising at least one of: a total number of operations of the circuit breaker since a predetermined point in time; a total in-service time of the circuit breaker since a predetermined point in time; 
and a cumulated interrupted current of the circuit breaker since a predetermined point in time [control voltage is defined as control signal to the circuit breaker, ¶128, thus, control signal over time will accumulate a number of interruptions of current passing through breaker].  

Regarding claim 23. Saito teaches the method according to claim 16, wherein the initiation time function comprising: a composite function [¶105-¶108 shows equations to arrive to a control command signal]; 
an inner function of the initiation time function being at least one of a weighted multiplication [i.e. first equation multiplied by 1] and a weighted division of a first subfunction and a second subfunction [i.e. 2nd equation divides by 1] the first subfunction being dependent on the first parameter, and the second subfunction being dependent on the second parameter.

Regarding claim 24. Saito teaches the method according to claim 19, wherein the initiation time function comprises a composite function [¶105-¶108 shows equations to arrive to a control command signal];
an inner function of the initiation time function being at least one of a weighted multiplication [i.e. first equation multiplied by 1] and a weighted division of a first subfunction and a second subfunction [i.e. 2nd equation divides by 1] the first subfunction being dependent on the first parameter, and the second subfunction being dependent on the second parameter.

Regarding claim 25. Saito teaches the method according to claim 23, at least one of the first subfunction and the second subfunction comprises at least one of the first parameter and the second parameter [i.e. limitation interpreted as subfunction dependent on first parameter].

Regarding claim 26. Saito teaches the method according to claim 17, wherein the initiation time function comprises a composite function [¶105-¶108 shows equations to arrive to a control command signal]; an inner function of the initiation time function being at least one of a weighted multiplication [i.e. first equation multiplied by 1] and a weighted division of a first subfunction and a second subfunction [i.e. 2nd equation divides by 1] the first subfunction being dependent on the first parameter, and the second subfunction being dependent on the second parameter.

Regarding claim 27. Saito teaches the method according to claim 20, wherein the initiation time function comprises a composite function [¶105-¶108 shows equations to arrive to a control command signal];
 an inner function of the initiation time function being at least one of a weighted multiplication [i.e. first equation multiplied by 1] and a weighted division of a first subfunction and a combination subfunction; the combination subfunction being at least one of a weighted multiplication and a weighted division [i.e. 2nd equation divides by 1] of a second subfunction and a third subfunction; and the first subfunction being dependent on the first parameter, the second subfunction being dependent on the second parameter, and the third subfunction being dependent on the third parameter [subfunction indirectly depends on 3rd parameter].

Regarding claim 28. Saito teaches the method according to claim 16, wherein the initiation time function depends on an estimated mechanical scatter value of the circuit breaker, the estimated mechanical scatter value being dependent on at least one of the first parameter and the second parameter [i.e. temperature can depend on scatter values].  

Regarding claim 29. Saito teaches the method according to claim 17, wherein the initiation time function depends on an estimated mechanical scatter value of the circuit breaker the estimated mechanical scatter value being dependent on at least one of the first parameter, the second parameter, and the third parameter [i.e. temperature can depend on scatter values].  

Regarding claim 30. Saito teaches the method according to claim 16, wherein the circuit breaker comprises a plurality of phases [high/low signal command], and wherein deriving the initiation instant further comprises deriving a respective initiation instant from the initiation time function individually for each phase of the circuit breaker [limitation rejected per fig 4].

Regarding claim 31. Saito teaches a system [system of fig 1-4] for controlled switching of a circuit breaker, the system being configured to perform a controlled switching of a circuit breaker [function of system of fig 1-4], the controlled switching comprising: 
a calculation of a value of an initiation time function [Tw+Tdelay] based on a first parameter value of a first parameter and a second parameter of a second parameter [¶60 and ¶109, 140 indirectly uses parameter values to determine an output], the initiation time function comprising a sum of a command instant [Tw at tcommand] and a command delay time [Tdelay], 
the initiation time function being dependent on the first parameter and the second parameter [¶60 and see ¶109], 
and a partial derivative [i.e. values that are derived from circuit to generate reference value going to 100] of the initiation time function with respect to the first parameter being dependent on the second parameter; 
a derivation of an initiation instant [tcontrol, fig 4] based on the calculated value; a derivation of the command instant based on the initiation instant and the initiation time function [¶104-¶106]; 
and a initiation of a command [tcommand from closing command signal] at the command instant to initiate operation of the circuit breaker at the initiation instant. 

Regarding claim 33. Saito teaches the system according to claim 31, wherein the system comprising a computer [mpu 181].  

Regarding claim 35. Saito teaches a circuit breaker [fig 1-4, 110a] comprising: 
a first terminal, a second terminal [upper/lower terminal], at least one movable contact [contact of breaker]; 
a system for controlled switching of a circuit breaker [100a], the system being configured to perform 
a controlled switching [function of 100a] of the circuit breaker including: calculating a value of an initiation time function [Tw+Tdelay] based on a first parameter value of a first parameter and a second parameter of a second parameter [¶60 and ¶109, 140 indirectly uses parameter values to determine an output], the initiation time function comprising a sum of a command instant [Tw at tcommand] and a command delay time [Tdelay], the initiation time function being dependent on the first parameter and the second parameter [¶60 and see ¶109], 
and a partial derivative [i.e. values that are derived from circuit to generate reference value going to 100] of the initiation time function with respect to the first parameter being dependent on the second parameter; deriving an initiation instant [tcontrol, fig 4] based on the calculated value; deriving the command instant based on the initiation instant and the initiation time function; 
and initiating a command [tcommand from closing command signal] at the command instant to initiate operation of the circuit breaker at the initiation instant.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 32 rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Menezes et al. (20140002944) 
Regarding claim 32. Saito teaches the system according to claim 31, 
However, Saito does not explicitly mention wherein the system comprising a point-on-wave controller.
Menezes teaches wherein the system comprising a point-on-wave controller [¶45].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Saito power converter to a similar configuration as Theisen power converter in order to provide an improved accuracy of operational commands sent from a control device such as an intelligent electronic device [¶10].



Claim 34 rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Saito et al. (8018097 and hereinafter as Sai)  
Regarding claim 34. Saito teaches the system according to claim 31, 
However, Saito does not explicitly mention wherein the system further being configured to retrieve at least one parameter from a server.  
Sai teaches wherein the system further being configured to retrieve at least one parameter from a server [col 17 lines 30-40].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Saito power circuit to a similar configuration as Sai power circuit in order to provide a switching controlgear of circuit breaker which does not cause a malfunction or non-operation of a circuit breaker by a single abnormality of the switching controlgear of circuit breaker [col 2 lines 27-31].


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839